Case: 14-15205   Date Filed: 08/18/2017   Page: 1 of 45




                                                                       [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 14-15205
                        ________________________

                 D.C. Docket No. 8:12-cr-00045-MSS-AEP-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

SAMI OSMAKAC,

                                               Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (August 18, 2017)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

HULL, Circuit Judge:
              Case: 14-15205     Date Filed: 08/18/2017   Page: 2 of 45


      Appellant-defendant Sami Osmakac appeals his two convictions and forty-

year sentence for attempting to carry out a terrorist plot in Tampa, Florida and for

possessing a firearm not registered to him. As early as December 2010, the Federal

Bureau of Investigation (“FBI”) conducted surveillance of Osmakac, authorized

pursuant to the Foreign Intelligence Surveillance Act (“FISA”) and approved by

the FISA Court. 50 U.S.C. § 1801, et seq. The FBI surveillance showed that

Osmakac had been expressing extremist Islamist views and planning to conduct a

“payback” attack for the United States’s killing of Osama Bin Laden. A follow-up

FBI undercover investigation revealed that Osmakac had also been acquiring

firearms, grenades, and materials for a makeshift car-bomb.

      On January 7, 2012, FBI agents arrested Osmakac before he could carry out

his terrorist plot. On June 10, 2014, following a 10-day trial, a jury convicted

Osmakac of attempting to use weapons of mass destruction against U.S. persons or

property, in violation of 18 U.S.C. § 2332a(a)(2) (“Count 1”), and possession of an

unregistered firearm, in violation of 26 U.S.C. §§ 5861(d), 5871 (“Count 2”). The

district court sentenced Osmakac to 480 months’ imprisonment on Count 1 and

120 months’ imprisonment on Count 2, to run concurrently.

      Osmakac raises three issues on appeal. First, Osmakac argues that the

district court erred in denying him access to certain FISA materials governing his

surveillance. Second, Osmakac argues that the prosecutor’s misstatements during


                                          2
              Case: 14-15205     Date Filed: 08/18/2017   Page: 3 of 45


closing argument made the trial so unfair as to deny Osmakac his constitutional

right to due process. Third, Osmakac argues that the district court erred in failing

to consider a downward departure based on the government’s purported sentencing

factor manipulation.

       After thorough review, and with the benefit of oral argument, we affirm

Osmakac’s convictions and sentence.

                                I. BACKGROUND

       We first review the relevant evidence presented during Osmakac’s 10-day

jury trial.

A.     Osmakac’s Radicalization

       Osmakac is a naturalized citizen of the United States who was born in the

former Yugoslavia, now Kosovo. As of December 2010, Osmakac demonstrated a

commitment to Islamist extremism.

       For example, in December 2010, the FBI began intercepting telephone

discussions between Osmakac and a known Islamist extremist, Russell Dennison.

During these conversations, Osmakac discussed his Islamist extremist beliefs with

fellow extremist Dennison. Osmakac threatened violence to people who criticized

the religious videos that Osmakac posted online. Dennison told Osmakac that these

critics were “atheists” who “think everything is a joke.” Osmakac replied that the

critics would “see what the joke” was when “the black flags come on top of


                                          3
              Case: 14-15205       Date Filed: 08/18/2017   Page: 4 of 45


everybody’s head and the head flies off,” a reference to beheadings under a certain

interpretation of Islamic law. In one conversation, Osmakac praised the work of

Shaykh Anwar al-Awlaki, an al-Qaeda author who wrote and helped produce

articles about jihad. Osmakac told Dennison that he read a “beautiful” article by al-

Awlaki that reflected Osmakac’s thoughts and beliefs. In that article, introduced at

trial, al-Awlaki asserted that Muslims in the West have the right to steal money

from non-Muslims as a way to raise money for jihad.

      In March 2011, Osmakac left his job in Tampa and traveled overseas in an

attempt to fight the United States and its allies. Osmakac stated that the trip was

“his idea” and left abruptly, without telling his family or packing proper clothing.

Osmakac originally hoped to go to Afghanistan “and fight the oppressors,” as he

described “America and [its] Nato allies.” Osmakac first flew to Turkey and then

to Turkmenistan, on Afghanistan’s western border. However, Osmakac was denied

entry into Turkmenistan because he did not have the proper travel documents.

Osmakac then returned to Turkey and tried unsuccessfully to enter Iraq. Osmakac

attempted to reach Iraq by crossing through Syria, on Turkey’s southern border,

but failed to gain entry into Syria. Following this failure to get to Iraq, Osmakac

returned to the United States. Osmakac called his family from overseas in order to

get money for his return flight.




                                            4
              Case: 14-15205     Date Filed: 08/18/2017    Page: 5 of 45


      Upon his return, Osmakac went to Chicago, Illinois and lived with a friend

for the summer of 2011. Osmakac worked a number of temporary jobs, each of

which lasted no longer than “a couple months.”

      During this period, Osmakac drew the suspicion of members in the local

Muslim community. On two consecutive Fridays in June and July 2011, Osmakac

confronted the leader of a mosque in Naperville, Illinois, a Chicago suburb. On the

first Friday, the mosque leader delivered a sermon which stated that, if Osama Bin

Laden “did what he did,” then he “deserved to be . . . punished.” After the sermon,

Osmakac approached the mosque leader and told him that he needed to apologize

for the sermon. Osmakac raised his voice and criticized the mosque leader for

“supporting . . . the U.S. Government against [Osama Bin Laden].”

      The next Friday, the mosque leader greeted Osmakac at the mosque, but

Osmakac refused to shake hands with the mosque leader. Osmakac told the

mosque leader that he was “kuffar,” or an infidel, and that Osmakac was “allowed

to kill [him]” and take his “women and [his] money.” Osmakac repeated his threats

before two board members of the mosque, stating, “[y]ou are kuffar, you’re

supporting him against us as Muslims and, you know, we’re going to kill all of you

. . . . [T]his is our duty to do this to you.” The mosque leader replied that this was a

misinterpretation of Islamic law. Osmakac responded: “Your interpretation is the

American interpretation of the Quran.”


                                           5
               Case: 14-15205       Date Filed: 08/18/2017      Page: 6 of 45


       Several mosque members reported Osmakac and his confrontations with

them to the police, but the police did not arrest Osmakac.

       Eventually, Osmakac left Chicago and traveled to Tampa. On September 23,

2011, while in Tampa, Osmakac met a man who owned a store that sold trinkets

and food items from the Middle East. Osmakac went to the man’s store and asked

the man for a job; however, Osmakac also asked about purchasing “black flags,” a

reference to flags used by a variety of Islamist political movements. The store

owner gave Osmakac a job cleaning freezers and helping to maintain the store.

However, on September 28, 2011, the store owner reported Osmakac’s comments

about black flags to the FBI.

       Following the report, the store owner agreed to become a confidential source

(“CS”) and provide information about Osmakac to the FBI.1

B.     Osmakac’s Terrorism Plot

       From November 2011 to January 2012, the FBI recorded numerous

conversations in which Osmakac discussed plans to commit a violent terrorist

attack.

       Per the recorded conversations, Osmakac first tried to obtain guns. In late

November 2011, Osmakac traveled to St. Petersburg, Florida and “talked to some


       1
        From October 2011 through December 2011, the FBI paid the CS approximately
$24,000 to conduct informant work related to Osmakac. The CS did not testify at trial. Osmakac
was afforded an opportunity to depose the CS but declined to do so.
                                              6
              Case: 14-15205    Date Filed: 08/18/2017   Page: 7 of 45


drug dealers” to see if they had “bodies,” coded language for guns used in murders

or homicides. Osmakac asked about “bodies” at one location but left because he

believed that “[t]here was an informant” who was “filming [him] from behind.”

Osmakac also believed that somebody “took [his] tag” and reported him to the

FBI.

       Osmakac “went to another place” and asked again about “bodies,” but he

was told that this location could “only get one.”

       Following these visits with several drug dealers, Osmakac ultimately did not

purchase a gun in St. Petersburg. However, his attempt to do so in late November

2011 led the FBI to begin additional, physical surveillance of Osmakac and to

direct an undercover FBI agent to start work on an undercover operation.

       After Osmakac returned from his St. Petersburg trip, the CS also began

recording his conversations with Osmakac. For example, on November 30, 2011,

the CS had a conversation with Osmakac at the end of the work day. The CS began

by chastising Osmakac for recently attempting to buy guns in St. Petersburg from

drug dealers. During the conversation, the CS asked Osmakac whether he was

going to go forward with an unspecified “plan” that Osmakac had been preparing.

Osmakac responded that “[t]here is no going back, I put the belt on, and there is

nobody stopping me.” The CS said he would help Osmakac get the materials for

this “plan,” which involved the use of two suicide belts. Osmakac said that if


                                          7
              Case: 14-15205        Date Filed: 08/18/2017   Page: 8 of 45


another “brother” did not join him in the attack, he would use both belts and “put

one on [his] leg if [he had] to.”

      During the period that Osmakac was in contact with the CS, Osmakac

believed that the United States was “spying” on him, and Osmakac took measures

to avoid government detection. Osmakac told the CS that a “plane kept circling”

and following him. Osmakac also told the CS that he walked the beach at night and

parked his car far away from the beach “because they have spying equipment in

these airplanes.” When the CS heard Osmakac’s concerns about government

surveillance, he told Osmakac that a friend, “Amir,” had advice on how to evade

detection. The CS stated that Amir sold suicide belts and knew how to “set [them]

up.” Amir was, in fact, an undercover FBI agent, but Osmakac did not know this.

The CS asked Osmakac if he wanted to meet Amir, and Osmakac agreed.

      On December 19, 2011, Osmakac spoke with Amir for the first time, over a

phone call. Osmakac said that the FBI was monitoring his phone, and, in code, he

discussed buying weapons from Amir.

      Later that day, Osmakac separately told the CS that he was “changing his

plan,” and he provided details on what the plan entailed. Osmakac told the CS that

his previous target was “too small,” so his new plan included attacking a “gay

night club” filled with “3 or 4 hundred people.” Osmakac said: “[I]t’s gonna be, a

second 9/11.” Osmakac said that he was going to shoot a hostage every 30 minutes


                                             8
              Case: 14-15205     Date Filed: 08/18/2017      Page: 9 of 45


until his Muslim “sisters and . . . brother[s]” were released from Guantanamo and

elsewhere.

      On December 21, 2011, Osmakac met with Amir. Osmakac discussed his

planned attack and told Amir that he wanted several types of weapons for it.

Osmakac said that he wanted multiple machine guns for the plot: “one AK[-47] at

least . . . [m]aybe a couple of Uzi cause they’re better to hide.” Osmakac also said

that he wanted “long magazines” of bullets for the machine guns, “ten grenades,

minimum,” and a suicide vest. Osmakac stated that he thought he could carry about

25 pounds of explosives and that he wanted a blast that went “all the way” around.

Osmakac also said to Amir that he might need refresher training for the AK-47 and

that he definitely needed instruction for the other items.

      On December 23, 2011, Osmakac met Amir again, and the two further

discussed the items that Osmakac wanted for the attack. Osmakac suggested that

they go to a warehouse so that Amir could train him without being detected by law

enforcement. When Amir asked Osmakac for a down-payment on the items,

Osmakac said that he had $500 from his salary and that the CS would pay the

balance. As they discussed the cost of the items, Osmakac added a new element to

his plan that he had not previously mentioned to Amir. Osmakac asked:

      I know like, Afghanistan they make IEDs for like five dollars. I know
      over there it’s a lot cheaper, but how much will it cost to fill up like
      two trunks . . . if I could get two three rental cars from somewhere to
      fill up like two trunks with like explosives . . . .
                                           9
             Case: 14-15205     Date Filed: 08/18/2017   Page: 10 of 45


“Trunks of cars?” Amir asked. “Yeah,” Osmakac said, adding that he would also

need a remote detonator. Amir asked Osmakac whether this meant that Osmakac

was no longer going through with his original plan. Osmakac explained that he

intended to carry out the original plan, along with the new car-bomb element.

Osmakac said that he had not mentioned the car bombs before because he knew

that explosives were difficult to obtain and that brothers “overseas” had been

“busted” when they had tried to acquire large quantities of explosives.

      Amir said that he might be able to provide explosives for one car bomb but

that it would be difficult to get more without drawing unwanted attention. Amir

asked whether Osmakac wanted to use the “bomb that [Osmakac was] gonna

wear” to “knock down a building” or “just . . . people.” Osmakac said that he had

not decided yet but that it would be better if buildings collapsed because “it’s more

terror in their hearts.” In response to Amir’s questions, Osmakac clarified that he

wanted a high-intensity bomb because it would “rip flesh” better. Osmakac and

Amir agreed on a price of $2,500 for the guns and explosives.

      Osmakac also discussed making a martyrdom video. Osmakac asked Amir if

Amir could get a shahada flag (a black flag imprinted with the Arabic testimonial

of faith), but Amir said that he could not. Osmakac separately mentioned that he

planned to ask the “brother” who had told him about the guns in St. Petersburg to

join him in “the big hijrah”—the suicide mission.


                                         10
             Case: 14-15205     Date Filed: 08/18/2017   Page: 11 of 45


      On December 24, 2011, Osmakac met with the CS at a coffee shop.

Osmakac told the CS about the car-bomb element and added new details about

Osmakac’s plan. Osmakac said that, if four people joined him, he would blow up

the four bridges in the Tampa Bay area, which would leave 2 to 3 million people

“sitting ducks.” Osmakac said: “I’m thinking like put, put some strong stuff in the

trunk so the whole bridge will . . . collapse.” Once the bridges were down,

Osmakac said that the economy would “go down the toilet” and “three, four

million people . . . gonna starve.”

      When the CS replied that Osmakac’s plan might hurt a lot of Muslims in the

Tampa area, Osmakac told the CS that the Muslims are “gonna’ pay the price

already for not supporting.” Osmakac suggested that he and the CS sell Osmakac’s

passport to someone who wanted to come to the United States and carry out an

attack.

      On December 27, 2011, Osmakac told the CS that Osmakac needed to get a

different car and “disappear” from law enforcement. The CS suggested that, if

Osmakac was not completely ready, he should not move forward with his plan, but

Osmakac said that law enforcement agents were “not going to let go of [him].”

      On January 1, 2012, Osmakac met with Amir again. Osmakac told Amir that

he had an old Honda Accord that he could use for the car bomb. Osmakac also told




                                         11
             Case: 14-15205     Date Filed: 08/18/2017      Page: 12 of 45


Amir that, on the night Osmakac chose to attack, he would meet up with Amir at

about 7:00 p.m. and then “wait [until] the right timing.”

      Over the course of the conversation with Amir, Osmakac asked about the

range of a cellphone detonator for the car bomb. When Amir explained that it

worked like a regular cellphone, Osmakac replied:

      That’s good. Cause I want to do something. Something terrifying.
      Like one day, one night, something going to happen. Then six hours
      later somewhere else.

Amir responded that Osmakac could still change his mind, but Osmakac replied:

      There’s no going back. We all gonna’ die, man . . . . So, why not die
      the Islamic way.

      Osmakac told Amir to make sure that he left no evidence on the car bomb in

case law enforcement disrupted Osmakac’s plan. Amir asked Osmakac why he

needed to carry out the car-bomb portion of his plan, and Osmakac explained that

he wanted to kill people first and then demand the release of prisoners. Amir said

that he would text Osmakac when everything was ready.

      On January 7, 2012, Amir sent a text message to Osmakac indicating that he

was ready to deliver all of the weapons for Osmakac’s planned attack. Osmakac

and Amir agreed to meet that night at a hotel for the delivery. When the two met at

the hotel that evening, Amir first drove Osmakac around in Amir’s car and

discussed “the plan for that day.”



                                         12
             Case: 14-15205    Date Filed: 08/18/2017   Page: 13 of 45


      During this discussion, Osmakac mentioned that he had changed his plan to

target a Hard Rock Casino. Osmakac explained that this had become a better target

because “[t]here’s not as many police.” Osmakac also reiterated his concern about

being followed. Amir told Osmakac that he would “rather just wait” if Osmakac

believed that they were being followed, but Osmakac replied: “No[,] I think we

lost them . . . I don’t think this opportunity is gonna come much cause we don’t

lose them many times.”

      While still in Amir’s car, Amir showed the car bomb to Osmakac. The

detonator included typewritten instructions taped on the inside lid. Once again,

Amir said that Osmakac should not go forward with his attack if he was not

mentally prepared. Osmakac told Amir that he felt good and that he planned to go

to the Hard Rock Casino after he detonated the car bomb and kidnap “a hundred

[people], force them in a big room over there.”

      Osmakac then said that he planned to listen to one of Shaykh al-Awlaki’s

lectures, and he began discussing his martyrdom video. Osmakac told Amir that

they should turn up the volume of the television in the hotel room when Osmakac

made the video (so that no one could hear their voices) and that Osmakac would

speak in English, German, and Albanian in the video. Osmakac said that he had the

camera with him, and he asked Amir to deliver the video to the CS after the attack.




                                         13
             Case: 14-15205    Date Filed: 08/18/2017    Page: 14 of 45


      When Osmakac and Amir got to the hotel, Osmakac again mentioned that he

wanted to “record the video.” The two men went into the hotel room, which was

outfitted with a hidden video-recording device. Amir showed Osmakac the

weapons he had brought, including the grenades, an ammunition belt and

magazines, the AK-47 rifle, and a suicide vest. The weapons were non-functional,

but Osmakac did not know this. Amir showed Osmakac how to use the weapons

and how to detonate the suicide vest, which was equipped with a flip-switch

detonator and was constructed of eight cylindrical tubes containing (inert)

explosives that were attached to a wide belt with suspenders. After a few times

practicing donning and doffing the gear and reiterating his attack plans, Osmakac

asked Amir: “So, wanna make the video, do you wanna do it now?”

      After receiving more instruction about the car bomb and suicide vest from

Amir, Osmakac selected several items to be displayed in the video. He sat cross-

legged on the floor of the hotel room, with a .45 caliber handgun in his right hand,

an ammunition belt strapped around his waist, and the AK-47 rifle propped up

behind him. Amir held the camera. Osmakac first made a short test video, stating:

      For those of you who know me already from my previous videos,
      there’s no need for me to get into any details. We already know this is
      part of the good and all I have to say is we will not stop with this. One
      point five million and more people died even before the war started.
      We will go after every one of them, their kindergartens, their
      shopping centers, their night clubs, their police stations, their court
      houses and everything. Until we have an Islamic state the whole


                                         14
              Case: 14-15205      Date Filed: 08/18/2017     Page: 15 of 45


       world, that was once Islamic will be the Cilafah [Caliphate] and then
       until we revenge every Muslim death.

After confirming the quality of the recording, Osmakac then made an eight-minute

martyrdom video, speaking in three languages without the use of any notes.2

Osmakac said that the attack was “payback” for killing Osama Bin Laden.

Osmakac also said that he was coming for American blood, that he had led a life of

terrorizing non-Muslims, and that other Muslims needed to “wake up.”

       After Osmakac finished his video, Amir gave Osmakac the key to a get-

away rental car. Osmakac drove the rental car to a Starbucks in the Hyde Park area

of Tampa, near his planned target. Amir waited at the hotel until Osmakac

returned. After a brief discussion inside the hotel room, Osmakac and Amir went

outside to transfer the car bomb from Amir’s car to Osmakac’s own car. Amir gave

Osmakac an unloaded pistol and a magazine, and Osmakac loaded it and put it in

his car. Amir explained how to arm the car bomb.

       Osmakac and Amir got out of Amir’s truck and began transferring the bomb

to Osmakac’s car. The bomb was heavy, so they had to disassemble the major

components first. A hidden camera recorded Osmakac lifting components of the

bomb out of Amir’s truck and putting them into the trunk of Osmakac’s car. Amir

helped Osmakac hook up the inert explosives to the detonator, and they closed the


       2
        Osmakac speaks Albanian, German, and English and was also learning Arabic phrases at
the time.
                                            15
             Case: 14-15205     Date Filed: 08/18/2017   Page: 16 of 45


trunk. The two men said their goodbyes, and Amir drove away. Osmakac then

entered his car and put it into reverse, but before he could leave the hotel parking

lot, law enforcement officers arrived and immediately arrested him.

                          II. PROCEDURAL HISTORY

      On February 2, 2012, a federal grand jury returned a two-count indictment

against Osmakac. The indictment charged Osmakac with committing one count of

knowingly attempting to use weapons of mass destruction, specifically, explosives,

grenades, and similar devices, in violation of 18 U.S.C. § 2332a(a)(2) (Count 1),

and one count of possessing a firearm not registered to him, specifically, an AK-47

machine gun, in violation of 26 U.S.C. §§ 5861(d), 5871 (Count 2). Osmakac

entered a plea of not guilty and proceeded to trial.

A.    Disclosure of Certain FISA Materials

      On February 10, 2012, the district court set a trial date for Osmakac of

March 5, 2012 and ordered the United States to provide pretrial discovery

materials to Osmakac. On February 17, 2012, the United States notified the district

court and Osmakac that it intended “to offer into evidence, or otherwise use or

disclose . . . information obtained or derived from electronic surveillance or

physical search conducted pursuant to the Foreign Intelligence Surveillance Act of

1978 (FISA), as amended, 50 U.S.C. §§ 1801-1812 and 1821-1829.”




                                          16
             Case: 14-15205    Date Filed: 08/18/2017   Page: 17 of 45


      As part of the pretrial discovery process, the United States provided

Osmakac with extensive FISA materials, which included FISA interceptions or

evidence. The FISA discovery materials were provided by the government on six

separate dates in 2012: February 17, 2012; February 23, 2012; April 24, 2012;

August 20, 2012; October 4, 2012; and November 19, 2012. As noted above, the

FISA interceptions of Osmakac’s conversations began in early December 2010.

The government submits that it provided Osmakac with surveillance logs of the

physical surveillance during the period prior to November 1, 2010, in which

defendant Osmakac was observed.

      The United States, however, did not provide Osmakac with all of the FISA

materials because some of them contained classified information.

B.    Osmakac’s Motion for Disclosure of Non-Produced FISA Materials

      On March 6, 2013, after the United States’s six disclosures, Osmakac filed a

motion for “Disclosure of Brady, Giglio, Federal Rule of Criminal Procedure 16

and Jencks Material.” Osmakac’s motion sought additional disclosure of “all

investigative, surveillance and interview material which references [Osmakac].”

      In March and May 2013, Osmakac also filed three motions (collectively,

“the FISA motions”) seeking disclosure of particular FISA materials, including the

underlying FISA applications and orders, as well as information related to any




                                        17
              Case: 14-15205       Date Filed: 08/18/2017      Page: 18 of 45


FISA event. These three FISA motions are the only disclosure requests at issue on

appeal. 3

       The United States opposed Osmakac’s motions, filing both unclassified

and classified briefs and relevant classified documents. The United States

submitted an unclassified “Declaration and Claim of Privilege of the Attorney

General of the United States,” in which the Attorney General (then Eric Holder)

stated that “it would harm the national security of the United States to disclose or

hold an adversarial hearing with respect to the FISA Materials” in this case. The

Attorney General also explained that the United States would submit to the district

court a classified declaration of an FBI official that would detail the specific facts

supporting the Attorney General’s claim of privilege. Based on the facts set forth

in that classified declaration, the Attorney General stated that unauthorized

disclosure of the classified FISA materials “could reasonably be expected to cause

serious damage to the national security of the United States.”

       The district court conducted an in camera, ex parte review of the FISA

materials. In a thorough order, the district court concluded that the electronic

surveillance and physical searches described in the FISA materials were lawfully

authorized and lawfully conducted in compliance with FISA and the Fourth


       3
        These three FISA motions incorporate by reference the facts alleged in Osmakac’s
March 6, 2013 motion for disclosure of Brady, Giglio, Federal Rule of Criminal Procedure 16,
and Jencks material.
                                              18
             Case: 14-15205      Date Filed: 08/18/2017   Page: 19 of 45


Amendment. The district court found that each FISA application contained facts

establishing probable cause to believe that: (1) the target of the FISA surveillance

or search was an agent of a foreign power; (2) each of the facilities, places,

premises or property subject to the FISA surveillance or search was or was about

to be owned, used, possessed by, or was in transit to or from, an agent of foreign

power; and (3) the property to be searched contained foreign intelligence

information. See 50 U.S.C. §§1801(b)(2), 1805(a)(2)(A) and (a)(2)(B),

1823(a)(3)(B), 1824(a)(2)(A), (2)(B), and (4).

      In addition, the district court found that each FISA application contained all

the required statements and certifications and that no certification for a target who

was a United States person was clearly erroneous. The district court found that the

FISA materials were well organized and readily understood and that the district

court did not require the assistance of Osmakac’s counsel to make an accurate

determination of the legality of the surveillance and searches. “Thus,” the district

court concluded, “there is no valid, legal reason for disclosure of any of the FISA

materials to Osmakac,” and the district court denied Osmakac’s FISA motions

seeking additional disclosure.

C.    Closing Arguments at Trial
      On May 27, 2014, after the district court had denied Osmakac’s FISA

motions, the case proceeded to a 10-day trial. On June 9, 2014, during the closing-


                                          19
             Case: 14-15205     Date Filed: 08/18/2017   Page: 20 of 45


argument portion of the trial, Osmakac’s counsel argued that Osmakac was

entrapped by the FBI and that his mental condition rendered him more susceptible

to manipulation by government agents and informants. Osmakac’s counsel pointed

out that, even though Osmakac and the CS began interacting in September 2011,

there were no FBI recordings, logs, reports, or testimony about the first two

months of interaction between Osmakac and the CS. In fact, the CS only began

recording his interactions with Osmakac on November 30, 2011. The closing

argument of Osmakac’s counsel emphasized that the government had not shown

the jury any FBI reports or surveillance logs and that this lack of evidence should

cause the jury to doubt “what really happened in this case,” stating:

            And when [Amir] was testifying, he told you about Agent
      Collins who’s been sitting here through the whole trial. He told you
      about other FBI agents. He told you Agent Collins was the case agent.
      Who wrote the reports that he hasn’t seen? Why are they keeping
      those reports from us? Why wouldn’t they show those reports to
      [Amir] before he testified so that he could answer questions about it?
      Why don’t we have the reports that were written by the FBI in this
      case? Why don’t we have the surveillance logs that were done by the
      FBI in this case? Why don’t we have those things? Why didn’t Agent
      Collins testify? What are they scared of putting Agent Collins on?
      Why is that?

            How about the other agents they talked about; the surveillance
      guys who saw this and saw that supposedly? If they saw it, why aren’t
      they here? Does a lack of evidence give you a reasonable doubt about
      what really happened in this case?

      The prosecutor opened her closing rebuttal by saying that there was other

evidence entered in the case and that the jury should not ignore that evidence based

                                         20
             Case: 14-15205        Date Filed: 08/18/2017   Page: 21 of 45


on speculation about the FBI reports and surveillance logs that were not before the

jury for consideration, stating:


            So ladies and gentlemen, essentially what Mr. Tragos
      [Osmakac’s counsel] has just stood up and asked you to do is to
      ignore every piece of evidence that has been entered in this case, to
      ignore everything that you can see and hear and judge on its own
      merits and to throw it out the window in favor of baseless speculation.
      That’s what he’s just asked you to do.

            You’ve seen enough during this trial to know that there are
      rules of evidence, that there are rules about what kinds of evidence
      can be entered in a case and what can’t.

             Mr. Tragos asked you to speculate about why reports weren’t
      entered, about why surveillance logs weren’t entered, about why
      certain agents did or did not testify. All of those are things that are,
      unfortunately, not part of your consideration. The Judge makes those
      sorts of determinations if evidence is offered.

(emphasis added).
      Osmakac’s counsel objected, explaining at sidebar that “it’s improper for the

prosecutor to tell [the jury] to ignore this. There is no evidence that they cannot

consider that there is evidence not there and not presented. It is a fact that lack of

evidence can be a reason for reasonable doubt.” Osmakac’s counsel requested that

the district court “instruct the jury that the prosecutor was in error and that they can

consider the lack of evidence in their deliberations.” The district court instructed

that it would discuss this proposal with the parties at the charge conference.




                                            21
             Case: 14-15205     Date Filed: 08/18/2017    Page: 22 of 45


      At the charge conference, the district court spoke with the parties about the

proposed curative instruction. When the district court asked Osmakac’s counsel

about the instruction, Osmakac’s counsel stated:

      Well, first, Your Honor, just for the record, I’d like to move for a
      mistrial because I do believe that comment severely prejudices the
      jury in their consideration.

The district court denied the mistrial motion. Following that denial, Osmakac’s

counsel proposed the following jury instruction as an alternative:

      A reasonable doubt is a doubt based upon reason and common sense
      and may arise from the careful and impartial consideration of all the
      evidence or from lack of evidence.

(emphasis added).
      The next day, on June 10, 2014, the district court explained to the parties

that it had made changes to the jury instructions. The district court pointed out that

Instruction 3, which was the parties’ original, joint proposed instruction, already

stated that “evidence includes the testimony of witnesses and the exhibits admitted,

but anything the lawyers say is not evidence and isn't binding on you.”

      However, the district court added additional language to Instruction 3: “[a]

reasonable doubt may arise from the evidence, from a lack of evidence or from a

conflict in evidence.” (emphasis added). Neither party objected to the revised

wording. The district court then read the instructions, including the revised




                                          22
               Case: 14-15205       Date Filed: 08/18/2017      Page: 23 of 45


Instruction 3, to the jury. Following the instructions, the jury found Osmakac guilty

on Counts 1 and 2.

D.     Sentencing Hearing
       In advance of sentencing, the federal probation office prepared a presentence

investigation report (“PSI”). The PSI calculated Osmakac’s total offense level as

45, but that offense level was capped at 43 under the relevant advisory guidelines

commentary. Osmakac’s total offense level of 43 and criminal history category of

VI resulted in an advisory guidelines range of life imprisonment. On appeal,

Osmakac does not challenge the advisory guidelines calculations. 4

       On November 5, 2014, the district court held a sentencing hearing. At the

hearing, Osmakac’s counsel argued for a downward departure of Osmakac’s

sentence based on “sentencing entrapment” by the United States. Specifically,

Osmakac’s counsel objected that Osmakac only wanted to procure guns, not

weapons of mass destruction, and thus should receive a downward departure.

       In response, the United States cited United States v. Sanchez for the

proposition that the Eleventh Circuit does not recognize this type of downward

departure. 138 F.3d 1410, 1414 (11th Cir. 1998). When the district court asked

Osmakac’s counsel to address Sanchez, Osmakac’s counsel replied: “I recognize

that the Eleventh Circuit in the Sanchez case . . . as a matter of law has rejected
       4
       In the district court, Osmakac’s counsel objected to the PSI’s base offense level (which
Osmkac’s counsel calculated to be 28) and to a 12-level terrorism increase under U.S.S.G.
§ 3A1.4(a). The district court overruled both objections.
                                               23
             Case: 14-15205     Date Filed: 08/18/2017    Page: 24 of 45


sentencing entrapment, and it also goes on to speak about sentencing factor

manipulation.” Osmakac’s counsel added: “I recognize that the Eleventh Circuit’s

opinion right now is that there is no such thing.”

      The district court asked Osmakac’s counsel to clarify this previous statement

and say whether or not he meant to preserve an objection based on sentencing

entrapment. Osmakac’s counsel affirmatively replied that he wished to preserve the

sentencing-entrapment objection. The district court then told Osmakac’s counsel in

response: “[I]f you would like to argue for a change in the law in that regard,

you’re free to assert that on appeal.”

      Before concluding, the district court also asked Osmakac’s counsel what

specific facts he would cite to distinguish Sanchez. Osmakac’s counsel answered

that Osmakac, on his own, wanted to procure only guns and that only the

government introduced the weapons of mass destruction, arguing:

            Well, Your Honor, in this case, our position is that all the
      Defendant wished to procure on his own were guns, according to the
      statements that -- on the transcripts, that he went down to St.
      Petersburg to buy some guns, and that the Government introduced
      weapons of mass destruction, and therefore, this matter should only be
      with regards to the count with regards to the unlawful possession of
      the guns and that the weapons of mass destruction was a sentencing
      entrapment by the Government in order to increase the Defendant’s
      sentence.
The district court took note of the objection and the proffered factual distinctions.




                                          24
             Case: 14-15205    Date Filed: 08/18/2017   Page: 25 of 45


      After considering the advisory guidelines range and the factors set forth in

18 U.S.C. §§ 3551, 3553, the district court sentenced Osmakac, within the

guidelines range, to 480 months’ imprisonment on Count 1 and 120 months’

imprisonment on Count 2, to run concurrently. Osmakac timely appealed.

                              III. FISA MATERIALS

      On appeal, Osmakac argues that the district court erred in denying him

access to certain FISA materials relating to the government’s surveillance and

physical searches. In particular, Osmakac wants to obtain the government’s FISA

applications and supporting documents, as well as the FISA Court orders granting

the applications and authorizing the surveillance of Osmakac, a naturalized U.S.

citizen. Osmakac wants to review the applications and orders to determine the legal

basis for the surveillance and searches and thus determine whether the surveillance

and searches were in fact legal. While the government has already disclosed some

of the evidence derived from the FISA process, the government has not disclosed

all of this FISA-derived evidence and also has not disclosed the FISA applications

or the FISA Court orders.

A.    Standard of Review

      This Court reviews for an abuse of discretion a district court’s decision not

to disclose information obtained pursuant to a FISA surveillance or search. United

States v. Badia, 827 F.2d 1458, 1464 (11th Cir. 1987). “[W]hen employing an


                                         25
             Case: 14-15205    Date Filed: 08/18/2017    Page: 26 of 45


abuse-of-discretion standard, we must affirm unless we find that the district court

has made a clear error of judgment, or has applied the wrong legal standard.”

United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc). As this

Court has explained:

      By definition . . . under the abuse of discretion standard of review
      there will be occasions in which we affirm the district court even
      though we would have gone the other way had it been our call. That is
      how an abuse of discretion standard differs from a de novo standard of
      review. As we have stated previously, the abuse of discretion standard
      allows “a range of choice for the district court, so long as that choice
      does not constitute a clear error of judgment.”

Id. (quoting Rasbury v. IRS (In re Rasbury), 24 F.3d 159, 168 (11th Cir. 1994)).

B.    FISA Application Requirements
      Because FISA applications, FISA orders, and the disclosure of FISA-derived

materials are controlled by FISA’s thorough statutory procedures, we outline those

procedures in detail.

      In 1978, Congress passed FISA to regulate certain government surveillance,

conducted within the United States for the purpose of obtaining “foreign

intelligence information.” 50 U.S.C. § 1801, et seq. Specifically, § 1803 and

§ 1822 grant the FISA Court the authority “to hear applications for and grant

orders” approving surveillance or a physical search under FISA’s statutory

requirements. 50 U.S.C. §§ 1803(a), 1822(c). FISA provides certain procedures

that the government must follow before it can perform surveillance or a search,


                                         26
               Case: 14-15205        Date Filed: 08/18/2017        Page: 27 of 45


thus striking a balance between the need to protect essential national security

interests and the need to protect personal privacy and freedom of expression.

       To obtain an order under FISA, the government must establish, inter alia,

probable cause to believe that the target of the electronic surveillance or physical

search is “a foreign power or an agent of a foreign power” and that the facilities or

places at which the surveillance or search is directed are being used or are about to

be used by the target. 50 U.S.C. §§ 1804(a)(3), 1805(a)(2), 1823(a)(3),

1824(a)(2).5 Osmakac’s motions to discover FISA materials are evaluated using

FISA’s probable-cause standard, not the probable-cause standard applicable to

criminal warrants. See, e.g., United States v. El-Mezain, 664 F.3d 467, 564 (5th

Cir. 2011). In reaching the “probable cause” determination, the FISA Court “may

consider past activities of the target, as well as facts and circumstances relating to

current or future activities of the target.” 50 U.S.C. §§ 1805(b), 1824(b).

       Specifically, to obtain an order for a FISA surveillance or search, the

government must submit to the FISA Court an application, approved by the

Attorney General, which includes certifications by a designated official of the

executive branch. 50 U.S.C. §§ 1804(a)(6), 1823(a)(6). The certifications must

show: (1) that the information sought is foreign-intelligence information, 50 U.S.C.



       5
         Physical search applications are similar but distinct from the applications for electronic
surveillance. Compare 50 U.S.C. § 1804(a) with id. § 1823(a).
                                                 27
             Case: 14-15205    Date Filed: 08/18/2017   Page: 28 of 45


§§ 1804(a)(6)(A), 1823(a)(6)(A); (2) that “a significant purpose” of the searches

and surveillance is “to obtain foreign intelligence information,” 50 U.S.C.

§§ 1804(a)(6)(B), 1823(a)(6)(B); and (3) that the information sought “cannot

reasonably be obtained by normal investigative techniques,” 50 U.S.C.

§§ 1804(a)(6)(C), 1823(a)(6)(C). The certifications must further: (4) designate the

“type of foreign intelligence information being sought,” 50 U.S.C.

§§ 1804(a)(6)(D), 1823(a)(6)(D); and (5) include a statement that describes why

the information is so designated and why it cannot be reasonably obtained by

normal investigative techniques, 50 U.S.C. §§ 1804(a)(6)(E), 1823(a)(6)(E).

      In addition to including these certifications, a FISA application must also

identify proposed “minimization procedures” that the government will employ that

are reasonably designed to minimize the acquisition and retention, and prohibit the

dissemination, of non-publicly available information concerning any

“unconsenting United States persons” consistent with the government’s need to

obtain, produce, and disseminate foreign-intelligence information. 50 U.S.C.

§§ 1801(h), 1804(a)(4), 1805(a)(3), 1821(4), 1823(a)(4), 1824(a)(3).

      If a reviewing FISA Court judge is satisfied that a FISA application has met

the statutory requirements and makes the necessary findings, the FISA Court judge

may issue an order authorizing the surveillance or search. 50 U.S.C. §§ 1805(a),

1824(a).


                                         28
               Case: 14-15205        Date Filed: 08/18/2017       Page: 29 of 45


C.     Court Review of FISA Application

       The FISA applications approved by the Attorney General, as well as the

required executive branch certifications contained therein, are subject only to

“minimal scrutiny.” United States v. Campa, 529 F.3d 980, 993 (11th Cir. 2008)

(citation omitted) (stating “[w]hen, as here, the applications contain the required

certifications, they are subject ‘only to minimal scrutiny by the courts’”); Badia,
827 F.2d at 1463 (stating “[o]nce the certification is made, it is subjected only to

minimal scrutiny by the courts”); see also United States v. Stewart, 590 F.3d 93,

127 (2d Cir. 2009) (citation omitted) (stating “[w]hen the application is complete

and properly certified by an executive branch official, however, it is, under FISA,

subjected to only minimal scrutiny by the courts”). “The reviewing court has no

greater authority to review the certifications of the executive branch than the FISA

court has.” Campa, 529 F.3d at 993. When no “United States person” is a target of

the search or surveillance, “in the absence of a prima facie showing of a fraudulent

statement by the certifying officer, procedural regularity is the only determination

to be made.” Id. 6




       6
         Section 1801(i) of FISA defines a “United States person” as “a citizen of the United
States, an alien lawfully admitted for permanent residence . . ., an unincorporated association a
substantial number of members of which are citizens of the United States or aliens lawfully
admitted for permanent residence, or a corporation which is incorporated in the United States,
but does not include a corporation or an association which is a foreign power.” 50 U.S.C.
§ 1801(i).
                                                29
             Case: 14-15205      Date Filed: 08/18/2017    Page: 30 of 45


      If, as here, the FISA target is a United States person, we review to ensure

only that the certifications in the application are not clearly erroneous. Id. at 994.

In making our review of the certifications, we may consider the statement in the

application that formed the basis for the certifications and any other information

furnished in connection with the application. Id. (citing 50 U.S.C. § 1824(a)(5)

(2008)).

D.    Federal Court Disclosure of FISA Information in Criminal Proceedings

      FISA imposes strict limitations on when information obtained pursuant to a

FISA surveillance or search order may be used or disclosed. See 50 U.S.C.

§§ 1806, 1825. Regarding criminal proceedings, the government must notify the

district court and the “aggrieved person,” the defendant Osmakac here, that it

intends to use or disclose FISA-derived evidence:

      Whenever the Government intends to enter into evidence or otherwise
      use or disclose in any trial . . . against an aggrieved person[] any
      information obtained or derived from an electronic surveillance [or
      search] of that aggrieved person[,] . . . the Government shall, prior to
      the trial, hearing, or other proceeding or at a reasonable time prior to
      an effort to so disclose or so use that information or submit it in
      evidence, notify the aggrieved person and the court or other authority
      in which the information is to be disclosed or used that the
      Government intends to so disclose or so use such information.

50 U.S.C. §§ 1806(c), 1825(d). The “aggrieved person” against whom the

government intends to introduce FISA evidence “may move to suppress the

evidence obtained or derived from such electronic surveillance [or physical search]


                                           30
             Case: 14-15205     Date Filed: 08/18/2017    Page: 31 of 45


on the grounds that-- (1) the information was unlawfully acquired; or (2) the

surveillance [or physical search] was not made in conformity with an order of

authorization or approval.” 50 U.S.C. §§ 1806(e), 1825(f).

      If, as in this case, the district court receives notice that the government

intends to introduce FISA evidence, and the Attorney General files an affidavit

under oath stating that “disclosure or an adversary hearing would harm the national

security of the United States,” the district court must review “in camera and ex

parte the application, order, and such other materials relating to the surveillance as

may be necessary to determine whether the [surveillance or search] of the

aggrieved person was lawfully authorized and conducted.” 50 U.S.C. §§ 1806(f),

1825(g). The district court “may disclose to the aggrieved person, under

appropriate security procedures and protective orders, portions of the application,

order, or other materials relating to the [surveillance or search] only where such

disclosure is necessary to make an accurate determination of the legality of the

[surveillance or search].” 50 U.S.C. §§ 1806(f), 1825(g) (emphasis added); United

States v. Abu-Jihaad, 630 F.3d 102, 129 (2d Cir. 2010) (holding that there was “no

denial of due process in the district court’s decision not to order disclosure of FISA

materials to the defendant” because disclosure of the FISA materials was not

necessary “to assess the legality of the challenged surveillance”).




                                          31
                Case: 14-15205        Date Filed: 08/18/2017        Page: 32 of 45


E.     Osmakac’s FISA Challenge
       Osmakac concedes that the district court’s order, denying the disclosure of

the requested FISA materials to Osmakac, “clearly outlines the steps undertaken by

the District Court in making its determination of whether or not to grant the

Appellant’s FISA motions.” Osmakac acknowledges that “the District Court’s

enumerated steps appear to be in compliance with existing case law as to the

procedure followed in arriving at the decision made by the District Court.”

Nevertheless, Osmakac argues that the certifications which the district court

reviewed in camera and ex parte cannot support the district court’s conclusion that

the surveillance was legal, even under minimum scrutiny. See Badia, 827 F.2d at

1463. 7

       Because Osmakac’s counsel has not seen the undisclosed FISA material,

Osmakac’s counsel’s arguments are made generally and not in specific detail. Out

of an abundance of caution, and given the difficulty facing Osmakac’s counsel in

articulating specifics, this panel has independently and thoroughly reviewed the

FISA materials not disclosed to Osmakac. We have reviewed in camera and ex



       7
          Osmakac does not challenge the FISA statutory scheme per se but rather argues that the
district court failed to properly apply FISA’s disclosure requirements in this instance as to him.
Further, while Osmakac’s brief argues primarily about the sufficiency of the certifications,
Osmakac still seeks in this appeal access to not only the certifications but also the FISA
applications, the FISA orders, and all supporting documents. He contends on appeal that the
district court erred not just in denying him access to the certifications but also access to the other
FISA materials, including the FISA applications and orders.
                                                  32
             Case: 14-15205     Date Filed: 08/18/2017   Page: 33 of 45


parte the FISA applications, the FISA Court orders, and the parts of the FISA-

derived evidence not disclosed to Osmakac or his counsel.

      After that careful and thorough review, we readily find that all of the FISA

statutory requirements are satisfied, that the FISA-derived evidence in this case

was legally acquired, and that the FISA surveillance and searches were made in

conformity with the FISA Court’s order of authorization and approval. The FISA

materials are very clear and well-organized, and disclosing them to Osmakac is not

“necessary” to assess the legality of the searches or surveillance. See 50 U.S.C.

§§ 1806(f), (g), 1825(g), (h). The district court conducted a detailed, thorough

review of the same materials, explained why the United States successfully met

each of the numerous FISA application requirements, and also explained why any

further disclosure of the FISA materials to Osmakac was not appropriate in this

case. After our review, we conclude that the district court did not abuse its

discretion in denying Osmakac’s motions seeking disclosure of the FISA

applications, the FISA Court orders, or any remaining FISA-derived evidence.

F.    Osmakac’s Confrontation Clause Challenge
      We recognize that Osmakac also raises a constitutional challenge to the

district court’s denial of access to the FISA materials. Specifically, Osmakac

argues that his Sixth Amendment right to confrontation (as found in the

Confrontation Clause) was “abrogated” without access to all of the FISA materials.


                                          33
               Case: 14-15205     Date Filed: 08/18/2017    Page: 34 of 45


         Osmakac did not raise this constitutional challenge before the district court.

However, the district court sua sponte addressed the Confrontation Clause issue in

its order denying the disclosure of the additional FISA materials to Osmakac. In

the order, the district court stated that “the Sixth Amendment’s right to

confrontation is not a basis for granting access to the FISA materials at issue. The

right to confrontation is ‘not absolute’ and may bow to accommodate legitimate

interests in the criminal trial process without violating the defendant’s Sixth

Amendment rights.”

         Osmakac’s appellate brief devotes only a single sentence to the

Confrontation Clause challenge, and it fails to cite additional supporting legal

authority. Ample circuit precedent supports the conclusion that Osmakac has thus

waived his Confrontation Clause challenge. See Carmichael v. Kellogg, Brown &

Root Servs., Inc., 572 F.3d 1271, 1283 (11th Cir. 2009) (“Because [the plaintiff]

has failed to develop the argument or to offer any citation to the record in support

of it, we deem the argument waived.”).

         However, given the 480-month sentence Osmakac is serving and the

seriousness of his crimes, we exercise our discretion to reach Osmakac’s

Confrontation Clause challenge. As an alternative and independent ground, we also

conclude that, even if not waived, Osmakac’s constitutional challenge wholly lacks

merit.


                                            34
             Case: 14-15205       Date Filed: 08/18/2017   Page: 35 of 45


      The Confrontation Clause provides that, “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to be confronted with the witnesses against him.”

U.S. Const. amend. VI. This right “provides two types of protections for a criminal

defendant: the right physically to face those who testify against him, and the right

to conduct cross-examination.” Coy v. Iowa, 487 U.S. 1012, 1017, 108 S. Ct. 2798,

2801 (1988) (quoting Pennsylvania v. Ritchie, 480 U.S. 39, 51, 107 S. Ct. 989, 999

(1987) (plurality opinion)). However, while “[t]he Confrontation Clause protects a

defendant’s trial right to confront testimony offered against him to establish his

guilt, [it] has never extended . . . beyond the confines of a trial.” United States v.

Campbell, 743 F.3d 802, 808 (11th Cir. 2014). This alone defeats any argument by

Osmakac that the Confrontation Clause entitles him to pretrial discovery of the

FISA materials on grounds apart from confronting and cross-examining the

witnesses against him at trial.

      At most, this leaves Osmakac with only a claim that his right to cross-

examine witnesses at trial was undermined because he did not have access to the

FISA materials. “[T]he Confrontation Clause is generally satisfied when the

defense is given a full and fair opportunity to probe and expose the[] infirmities [of

a witness] through cross-examination.” Delaware v. Fensterer, 474 U.S. 15, 22,

106 S. Ct. 292, 295 (1985) (per curiam). The ability to cross-examine witnesses




                                           35
              Case: 14-15205    Date Filed: 08/18/2017    Page: 36 of 45


does not include the power to require the pretrial disclosure of all information that

might be potentially useful in contradicting unfavorable testimony.

       Here, Osmakac’s confrontation rights were satisfied because he was given

wide latitude at trial to confront and cross-examine each of the witnesses testifying

against him. Indeed, Osmakac faced and cross-examined multiple witnesses at

trial, and he makes no showing that his ability to do so was hampered in any way.

       The Confrontation Clause guarantees “an opportunity for effective cross-

examination, not cross-examination that is effective in whatever way, and to

whatever extent, the defense might wish.” Id. at 20, 106 S. Ct. at 294. Osmakac’s

confrontation rights were not violated here simply because he could not search

through all of the FISA material at issue looking for potentially favorable evidence.

The Sixth Amendment’s right to confrontation is a right to certain constitutionally

guaranteed trial procedures, not a basis for granting pretrial discovery of, or

subsequent access to, the FISA materials at issue. United States v. Isa, 923 F.2d
1300, 1306-07 (8th Cir. 1991). The district court accordingly did not abuse its

discretion in denying Osmakac’s motion seeking disclosure of the FISA materials

at issue in this appeal.

                     IV. PROSECUTORIAL MISCONDUCT
       We next address Osmakac’s claim that the prosecutor’s misstatement—that

the jury should not consider a lack of certain evidence (such as the FBI reports and


                                          36
             Case: 14-15205      Date Filed: 08/18/2017    Page: 37 of 45


surveillance logs) when determining guilt or innocence—so prejudiced Osmakac

as to deny his constitutional right to due process. Osmakac argues that the district

court’s curative instruction was insufficient to cure this error and that the district

court should have declared a mistrial.

A.    Standard of Review

      This Court reviews de novo a claim of prosecutorial misconduct during

closing arguments. United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006).

We review for abuse of discretion a district court’s denial of a motion for mistrial.

United States v. Sweat, 555 F.3d 1364, 1367 (11th Cir. 2009) (per curiam).

B.    Legal Principles

      To establish prosecutorial misconduct, a two-element test must be met:

“(1) the remarks must be improper, and (2) the remarks must prejudicially affect

the substantial rights of the defendant.” United States v. Gonzalez, 122 F.3d 1383,

1389 (11th Cir. 1997) (quoting United States v. Eyster, 948 F.2d 1196, 1206 (11th

Cir. 1991)). “A defendant’s substantial rights are prejudicially affected when a

reasonable probability arises that, but for the remarks, the outcome [of the trial]

would be different.” United States v. Hall, 47 F.3d 1091, 1098 (11th Cir. 1995)

(citing Kennedy v. Dugger, 933 F.2d 905, 914 (11th Cir. 1991)).

      “This Court looks to four factors in deciding whether prosecutorial

misconduct has occurred: (1) the degree to which the challenged remarks have a


                                           37
             Case: 14-15205      Date Filed: 08/18/2017    Page: 38 of 45


tendency to mislead the jury and to prejudice the accused; (2) whether they are

isolated or extensive; (3) whether they were deliberately or accidentally placed

before the jury; and (4) the strength of the competent proof to establish the guilt of

the accused.” United States v. Feliciano, 761 F.3d 1202, 1211 (11th Cir. 2014)

(internal quotation marks omitted).

      A court makes this determination in the “context of the entire trial and in

light of any curative instruction.” United States v. Chirinos, 112 F.3d 1089, 1098

(11th Cir. 1997) (quoting United States v. Beasley, 72 F.3d 1518, 1525 (11th Cir.

1996)). We will reverse a defendant’s conviction for prosecutorial misconduct only

if, in this context, “the misconduct may have prejudiced the substantial rights of

the accused.” United States v. Abraham, 386 F.3d 1033, 1036 (11th Cir. 2004) (per

curiam) (quoting United States v. Bailey, 123 F.3d 1381, 1400 (11th Cir. 1997)).

C.    Isolated Statement and Curative Instruction

      During the closing argument, the prosecutor incorrectly told the jury that it

should not consider a lack of certain evidence. This created no reversible error,

however, for several reasons.

      First, the district court mitigated any risk of prejudice by providing a

curative instruction. The district court expressly instructed the jury that a

reasonable doubt may arise from a lack of evidence, stating:

            A “reasonable doubt” is a real doubt, based upon your reason
      and common sense after you’ve carefully and impartially considered
                                           38
              Case: 14-15205     Date Filed: 08/18/2017   Page: 39 of 45


        all the evidence in the case. Reasonable doubt may arise from the
        evidence, from a lack of evidence, or from a conflict in the evidence.

(emphasis added). The district court thus told the jury that, in spite of what the

prosecutor said, it could consider this “lack of evidence” in deciding whether it had

a reasonable doubt. The district court added the “lack of evidence” language after a

specific discussion with Osmakac’s counsel on the issue, and neither party

objected to this final instruction. As this Court has often explained:

        Because statements and arguments of counsel are not evidence,
        improper statements can be rectified by the district court’s instruction
        to the jury that only the evidence in the case be considered. If the
        district court takes a curative measure, we will reverse only if the
        evidence is so prejudicial as to be incurable by that measure. We
        presume that the jury followed the district court’s curative
        instructions.

United States v. Lopez, 590 F.3d 1238, 1256 (11th Cir. 2009) (citations and

internal quotation marks omitted). The district court’s instructions in this case

mitigated any risk that the prosecutor’s fleeting misstatement would confuse the

jury.

        Second, the government’s misstatement was both “isolated” and likely

accidental. We recognize Osmakac argues that, since he raised a serious

entrapment issue, the strength-of-the-evidence factor weighs in favor of a finding

of prejudice. But the government’s thorough detailing of the evidence shows that

there was substantial evidence of Osmakac’s guilt, including substantial evidence

of his propensity to commit a crime of this nature well before he met the CS in

                                          39
              Case: 14-15205     Date Filed: 08/18/2017     Page: 40 of 45


September 2011. Osmakac provides nothing to contradict the trial record, which

showed that he, not the undercover agent, initiated and greatly escalated the

planned terrorist attack by asking for weapons of mass destruction.

      Considering the fleeting and inadvertent nature of the misstatement, the

immediate objection by Osmakac’s counsel, and the curative instruction by the

district court, it is clear that Osmakac’s substantial rights were not affected and that

he did not suffer prejudice from the prosecutor’s misstatement. “Given the

considerable weight we afford to a trial court’s assessment of the effect of a

prejudicial closing remark,” United States v. Thomas, 62 F.3d 1332, 1343 (11th

Cir. 1995), it also follows that the district court did not abuse its discretion in

denying Osmakac’s motion for a mistrial on the basis of the misstatement.

                V. SENTENCING FACTOR MANIPULATION

      In the district court, Osmakac argued that the government engaged in

sentencing entrapment. On appeal, Osmakac now argues that the government

engaged in sentencing factor manipulation of Osmakac’s weapons-of-mass-

destruction charge by introducing machine guns and explosives to Osmakac.

Osmakac asks that his sentence on Count 1 be vacated and remanded for further

clarification and consideration in order to allow the district court to consider in the

first instance whether to grant a departure based on sentencing factor manipulation.




                                           40
              Case: 14-15205     Date Filed: 08/18/2017    Page: 41 of 45


A.    Standard of Review

      When a party raises an issue for the first time on appeal, as Osmakac does

here, we review for plain error. United States v. Rodriguez, 398 F.3d 1291, 1298

(11th Cir. 2005). To show plain error, the defendant must show: (1) an error;

(2) that is plain; and (3) that affected his substantial rights. United States v. Turner,

474 F.3d 1265, 1275-76 (11th Cir. 2007). If the defendant satisfies the three

conditions, we may exercise our discretion to recognize the error if it seriously

affects the fairness, integrity, or public reputation of judicial proceedings. Id. at

1276. There can be no plain error where there is no precedent from the Supreme

Court or us directly resolving the issue. United States v. Charles, 722 F.3d 1319,

1331 (11th Cir. 2013).

B.    General Principles

      Sentencing factor manipulation occurs when the government manipulates a

sting operation to increase a defendant’s potential sentence. United States v. Haile,

685 F.3d 1211, 1223 (11th Cir. 2012) (per curiam). “Sentencing factor

manipulation” involves “the opportunities that the sentencing guidelines pose for

prosecutors to gerrymander the district court’s sentencing options and thus,

defendant’s sentences.” Sanchez, 138 F.3d at 1414 (quotation omitted). “While

sentencing entrapment focuses on the defendant’s predisposition, sentencing factor

manipulation focuses on the government’s conduct.” Id.


                                           41
             Case: 14-15205     Date Filed: 08/18/2017   Page: 42 of 45


      A sentencing factor manipulation claim requires us to consider whether the

manipulation inherent in the sting operation, even if insufficiently oppressive to

support an entrapment defense or due process claim, warrants a sentencing

reduction. Haile, 685 F.3d at 1223. A reduction to a defendant’s sentence is only

warranted, however, if the sting operation involved “extraordinary misconduct.”

United States v. Ciszkowski, 492 F.3d 1264, 1271 (11th Cir. 2007). The party

raising the defense of sentencing factor manipulation bears the “burden of

establishing that the government’s conduct is sufficiently reprehensible.” Id.

      Although this Court has recognized sentencing factor manipulation as a

potential means for a sentence reduction, we have never applied it. See id. at 1267,

1271 (government’s provision of a firearm equipped with a silencer was not

sentencing factor manipulation, even though the possession of the silenced firearm

triggered a mandatory 30-year minimum sentence); see also Haile, 685 F.3d at

1223 (government’s initiation of a conversation about guns was not manipulation,

when it was defendants who agreed to supply the guns, brought the guns to the

transaction, and did not reject the offer or express any discomfort with the idea);

United States v. Bohannon, 476 F.3d 1246, 1252 (11th Cir. 2007) (government’s

selection of age of “minor” victim for sting operation was not manipulation even

though the selected age resulted in enhancement under the sentencing guidelines).




                                          42
             Case: 14-15205    Date Filed: 08/18/2017   Page: 43 of 45


C.    Osmakac Introduced Weapons of Mass Destruction

      Here, the evidence does not support Osmakac’s allegation that the

government introduced the subject of weapons of mass destruction to Osmakac.

Rather, the evidence shows that Osmakac on his own added this element to his

plot. For example, in the first recorded conversation between Osmakac and the CS,

Osmakac initiated the discussion about putting the “belt” on, a reference to a

suicide belt. And when Osmakac first spoke with Amir, Osmakac alone introduced

the idea of his using a car bomb. In fact, Osmakac’s request for such a car bomb

was so novel that Amir had to ask clarifying questions about what Osmakac

wanted, since prior discussions did not include this car-bomb element. In cases

involving similar circumstances, we have declined to find sentencing factor

manipulation. See Haile, 685 F.3d at 1223; Ciszkowski, 492 F.3d at 1267, 1271;

Bohannon, 476 F.3d at 1252; Sanchez, 138 F.3d at 1414. In each of these cases, it

was the defendants, like Osmakac, who took steps to engage in the transaction and

did not reject the offer or express any discomfort with the idea. Indeed, Osmakac

had multiple chances to say no the transactions, but he never did, even after

multiple warnings. Both the CS and Amir warned Osmakac of the ramifications of

an attack involving weapons of mass destruction, and they repeatedly told

Osmakac not to move forward with his plan if he was not prepared.




                                         43
              Case: 14-15205     Date Filed: 08/18/2017   Page: 44 of 45


        In any event, there can be no plain error where there is no precedent from

the Supreme Court or this Court indicating that the government’s conduct here

constituted “extraordinary misconduct” amounting to sentencing factor

manipulation. See Charles, 722 F.3d at 1331; see also Ciszkowski, 492 F.3d at

1271.

                                VI. CONCLUSION

        For all of these reasons, we affirm Osmakac’s convictions and 480 months’

sentence.

        AFFIRMED.




                                          44
             Case: 14-15205     Date Filed: 08/18/2017    Page: 45 of 45


MARTIN, Circuit Judge, concurring in the judgment:

      I agree with the majority’s conclusion that Sami Osmakac’s convictions and

sentence are due to be affirmed because he has shown no reversible error. I also

agree that the District Court did not abuse its discretion in denying Mr. Osmakac’s

requests for disclosure of the FISA materials.

      With regard to Mr. Osmakac’s challenge to the certifications made in

support of the FISA applications, the majority’s statement of the standard we use

to review FISA applications exceeds the facts that confront us here. While Mr.

Osmakac seeks access to a full array of FISA documents, his challenge is to the

certifications. As to those certifications, the majority opinion accurately states that

we subject them to only minimal scrutiny.

      Finally, Mr. Osmakac abandoned his Confrontation Clause argument, Singh

v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (per curiam), so I would

not have reached it.




                                          45